t c summary opinion united_states tax_court david c matthews and marcia k matthews petitioners v commissioner of internal revenue respondent docket no 28106-13s filed date david c matthews and marcia k matthews pro sese edwin b cleverdon for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed they resided in alabama after concessions the issue remaining for decision is whether petitioners are liable for the additional tax on early distributions from qualified_retirement_plans under sec_72 background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioners concede that they omitted from their return dollar_figure of self- employment income respondent concedes that petitioners are not liable for an accuracy-related_penalty under sec_6662 other adjustments are computational and flow from our decision in this case i mr matthews’ employment from until date mr matthews worked for sparta inc a defense contractor in huntsville alabama during that time mr matthews participated in sparta’s sec_401 retirement savings_plan 401_k_plan account administered by prudential insurance co of america prudential in date mr matthews left sparta and accepted a position as a senior engineer with synapse wireless synapse in date however he was laid off mrs matthews is primarily a homemaker she has a background in education and home schools the couple’s two children ii retirement account loan and distributions sometime before mr matthews borrowed dollar_figure from hi sec_401 plan account during shortly after losing his job with synapse mr matthews requested a distribution of dollar_figure from hi sec_401 plan account he understood that his loan would have to be repaid before he could receive a distribution from the account in this regard prudential applied dollar_figure of mr matthews’ accrued plan benefits to offset his outstanding loan withheld federal_income_tax of dollar_figure and transferred dollar_figure the balance of the requested dollar_figure distribution to him after the transaction described above mr matthews had dollar_figure remaining in hi sec_401 plan account he then rolled those funds over to a prudential individual_retirement_account ira and promptly requested a distribution of dollar_figure prudential withheld federal_income_tax of approximately dollar_figure and transferred the balance of dollar_figure to mr matthews mr matthews wa sec_49 years old in he explained at trial that he did not want to apply for unemployment_compensation after losing his job with synapse because he did not want to become a burden on society and that he was compelled to withdraw funds from his retirement accounts to pay the mortgage and support his family the parties agree that mr matthews withdrew funds from his retirement accounts to alleviate economic hardship iii petitioners’ tax_return petitioners filed a form_1040 u s individual_income_tax_return for the parties agree that petitioners had adjusted_gross_income agi of dollar_figure for and that they paid unreimbursed medical_expenses of dollar_figure that year petitioners did not report any additional tax due under sec_72 in respect of the distributions from mr matthews’ retirement accounts described above discussion petitioners do not dispute that the amounts distributed from mr matthews’ retirement accounts during constitute gross_income subject_to federal_income_tax see sec_61 b a a d see also 111_tc_250 the only issue in dispute is whether the distributions are subject_to the additional tax imposed by sec_72 as a general_rule if a taxpayer receives a distribution from a qualified_retirement_plan before attaining the age of sec_72 imposes an additional tax equal to of the portion of the distribution which is includible in the taxpayer’s gross_income sec_72 and the additional tax is intended to discourage taxpayers from taking premature distributions from retirement plans--actions that frustrate public policy encouraging saving for retirement see 106_tc_337 citing and discussing the legislative_history underlying sec_408 the statutory predecessor to sec_72 milner v commissioner tcmemo_2004_111 sec_72 provides an exception to the imposition of additional tax to the extent that retirement_plan distributions do not exceed the amount the definition of qualified_retirement_plan include sec_401 plan accounts and iras see sec_72 sec_401 k c uscinski v commissioner tcmemo_2005_124 allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year sec_213 in turn allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income petitioners’ agi for was dollar_figure and they paid dollar_figure in unreimbursed medical_expenses that year because petitioners’ unreimbursed medical_expenses did not exceed dollar_figure of dollar_figure --the floor for an allowable deduction under section 213--it follows that they are ineligible for the medical expense exception prescribed in sec_72 see dwyer v commissioner t c pincite mcgraw v commissioner tcmemo_2013_ petitioners maintain that they should be excused from the additional tax prescribed in sec_72 because mr matthews was obliged to take the for taxable years beginning after date sec_213 provides that eligible medical_expenses may be deducted to the extent they exceed of agi see patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite distributions under consideration to alleviate economic hardship we have considered similar claims in the past and have observed that there is no authority in the code the legislative_history or caselaw for a general financial hardship exception to the imposition of the additional tax on early distributions see arnold v commissioner t c pincite dollander v commissioner tcmemo_2009_187 milner v commissioner tcmemo_2004_111 while we are sympathetic to petitioners’ position the court may not add an exception to sec_72 by judicial fiat and we are obliged to apply the law as written see 270_us_245 as a final matter petitioners contend that inasmuch as they did not actually receive the dollar_figure that prudential applied to offset mr matthews’ outstanding loan the additional tax should not be applied in respect of that amount we disagree under the general_rule of sec_72 the making of a loan from a qualified_retirement_plan gives rise to a deemed_distribution that is taxable in the year in which the taxpayer receives the loan however sec_72 provides an exception to the general_rule for loans that satisfy certain requirements the sec_72 provides an exception where the following requirements are met the loan does not exceed the lesser_of the amount set forth in sec continued record does not disclose when mr matthews took the loan from hi sec_401 plan account or the respective terms of the loan or the 401_k_plan itself because the parties do not dispute that mr matthews’ loan satisfied the requirements of sec_72 we have no reason to delve into that matter although a loan may initially satisfy the requirements of sec_72 at the time that it is made and be excepted from the general_rule of sec_72 a deemed_distribution may nevertheless arise in accordance with sec_1_72_p_-1 q a-4 a income_tax regs as the result of a failure of one of the aforementioned requirements see owusu v commissioner tcmemo_2010_ or an actual distribution may occur in accordance with sec_1_72_p_-1 q a-13 a and b income_tax regs in the event of a plan_loan offset see royal v commissioner tcmemo_2006_72 sec_72 applies to a deemed continued p a i or ii the loan by its terms must be repaid within five years from the date of its inception or is made to finance the acquisition of a home which is the principal_residence of the participant and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the loan in addition the loan must be evidenced by a legally enforceable agreement sec_1_72_p_-1 q a-3 b income_tax regs sec_1_72_p_-1 q a-13 a income_tax regs provides in relevant part a distribution of a plan_loan_offset_amount as defined in sec_1_402_c_-2 q a-9 b occurs when under the terms governing a continued distribution under sec_72 in the same manner as an actual distribution sec_1_72_p_-1 q a-11 b income_tax regs mr matthews understood that hi sec_401 plan account loan would have to be repaid before he would be permitted to take a distribution from the account in although we cannot be entirely certain on this record the circumstances strongly suggest that as a consequence of mr matthews’ separation from sparta or his request for a distribution prudential offset a portion of his accrued plan benefits to repay his loan as described in sec_1_72_p_-1 q a-13 a and b income_tax regs as discussed above a plan_loan offset constitutes an actual plan distribution that is subject_to additional tax under sec_72 notwithstanding that the loan was taken in an earlier year petitioners have not continued plan_loan the accrued_benefit of the participant or beneficiary is reduced offset in order to repay the loan including the enforcement of the plan’s security_interest in the accrued_benefit a distribution of a plan_loan_offset_amount could occur in a variety of circumstances such as where the terms governing the plan_loan require that in the event of the participant’s request for a distribution a loan be repaid immediately or treated as in default the amount of the account balance that is offset against a loan is an actual distribution as opposed to a deemed_distribution under sec_72 sec_1_72_p_-1 q a-13 b income_tax regs see royal v commissioner tcmemo_2006_72 pointed to an exception to the application of sec_72 in this instance and we are aware of none in sum despite petitioners’ economic hardship mr matthews’ distributions from hi sec_401 plan account and ira are subject_to additional tax under sec_72 respondent’s determination on this issue is sustained to reflect the foregoing an appropriate decision will be entered
